Citation Nr: 0403560	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  00-18 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from January 1942 to April 
1946.  The veteran died in January 2000; the appellant is the 
veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Hartford, Connecticut Regional Office 
(RO).  

In this case, the RO has considered additional issues to 
include entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318, which was 
granted, and entitlement to Chapter 35 benefits, which was 
established.  This is a complete grant as to these benefits.  
Therefore, the Board will consider the issue on appeal to be 
as listed on the title page of this decision.  

In September 2002, a hearing was held at the RO before a 
local hearing officer.  A transcript of the hearing is of 
record.

Correspondence from the appellant includes a contention that 
the veteran received poor treatment at a VA facility.  It is 
unclear whether or not this constitutes a claim for DIC under 
38 U.S.C.A. § 1151.  As she is currently awarded DIC, it is 
unclear that there is an additional benefit to be assigned.  
However, if the appellant or his representative desire to 
file a claim as to that issue, they should do so at the RO.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for the cause of the veteran's death has 
been obtained by the RO.

2. The veteran died in January 2000; according to the death 
certificate, the immediate cause of death was myocardial 
infarction.  No other conditions were listed as having caused 
or contributed to death.  He reportedly died in the emergency 
room.

3. At the time of the veteran's death, service connection was 
in effect for optic atrophy, bilateral, absolute with 
amaurosis with a 100 percent evaluation, fracture, right 
frontal bone, with PO cranial plasty with tantalum plate 
three and one half by five cm with a 50 percent evaluation, 
diabetes insipidus due to pituitary gland injury, with 
urinary frequency with a 40 percent evaluation, anxiety 
reaction with dizzy spells with a 10 percent evaluation, 
scars, right eye brow and mid forehead with a 0 percent 
evaluation and he was in receipt of a total evaluation for 10 
continuous years immediately preceding his death.

4. It is not as least as likely as not that the veteran's 
service connected disabilities caused his death.  The 
competent medical evidence does not show a relationship 
between the service connected disabilities and the pathology 
that led to death.

5. The evidence does not show that a disability that was the 
cause or contributing cause of the veteran's death is related 
to the veteran's service.  Coronary artery disease was first 
shown many years following separation from service.  
Additionally, coronary artery disease was not related to an 
incident of service or to a service-connected disability.  
Coronary artery disease was not demonstrated within 1 year of 
separation from active service.

CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause of death.  Coronary 
artery disease was not incurred in or aggravated by service 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In Pelegrini it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In the current case, the claim had been filed, and 
initial adjudication had taken place before the VCAA was 
enacted.  Thus, preadjudication notice was not provided nor 
was it possible.  The Court decision did not contain a remedy 
under such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions, to the 
extent applicable, have been considered and complied with.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  38 
U.S.C.A. § 5100 et seq. (West 2002).  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed as to the claim 
for entitlement to service connection for the cause of 
veteran's death.  Thus, no further assistance to the 
appellant is required to comply with the duty to assist her 
as to this issue.  See 38 U.S.C.A. § 5103A (West 2002).  In 
this regard there has been notice as to information needed, 
treatment records have been obtained, and there has been 
rating decisions, a statement of the case, and supplemental 
statements of the case sent to the appellant.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the appellant.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2003).  These regulations provide no additional 
duties, are not more favorable to the appellant than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.

The appellant, through a letters dated August 2002 and August 
2003, has been notified as to evidence and information 
necessary to substantiate her claim.  The information in the 
letters sent to the appellant informed her of what evidence 
she must obtain and which evidence VA would seek to obtain, 
as required by section 5103(a), as amended by the VCAA, and 
by § 3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the appellant is required to comply 
with the duty to assist her.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  
Furthermore, although the appellant was given 30 days, 
respectively, to respond with the information, on December 
16th, 2003, the President signed H.R. 2297, Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003), which stated that "nothing shall be construed to 
establish a duty on the part of the Secretary to identify or 
readjudicate any claim that is not submitted during the one-
year period under 38 U.S.C.A. 5103A or has been the subject 
of a timely appeal to the Board of Veterans' Appeals or the 
United States Court of Appeals for Veterans Claims."  This 
change was effective as of November 9, 2000.

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been afforded ample opportunity to 
submit information and evidence.  As this evidence provides a 
sufficient basis upon which to evaluate the claim, VA's duty 
to assist has been met.  See 38 U.S.C.A. § 5103A.  It is 
emphasized that, to the extent all notice did not precede 
adjudication, there is no efficient remedy, and there is no 
harm to the appellant.  Thus there is no prejudice to 
proceeding.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312(c) (2003).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and cardiovascular disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

There are provisions where debilitation is presumed where a 
100 percent rating is assigned for major organ involvement.  
See 38 C.F.R. § 3.312(c)(3).  In this case, the veteran had a 
100 percent rating for loss of vision.  While this is a 
significant disorder it is not the type that would be 
considered in presuming debilitation of health.  Thus, these 
provisions are not for further consideration.

The death certificate shows that the veteran died in January 
2000 with an immediate cause of death being myocardial 
infarction.  An autopsy was not performed.  He died in the 
emergency room of a private hospital.  The death certificate 
lists no additional conditions as contributing to or causing 
death.

The veteran's service medical records show no complaints, 
history, treatment, or diagnosis of the presence of coronary 
artery disease.  On enlistment examination of January 1942 
the veteran's cardiovascular system was evaluated as normal.  
A certificate of disability for discharge dated in April 1946 
revealed that the veteran was separated from service due to 
disabilities sustained in service in World War II (WWII).  
The disabilities were blindness, fracture compound 
comminuted, right frontal, healed, incurred March 1945 in 
Germany, following trauma to head while riding in tank; 
fracture, partial portion of the skull, healed; optic 
atrophy, bilateral, severe, secondary to fracture, partial 
portion of the skull; and blindness, complete, bilateral, 
secondary to optic atrophy.  

At the time of the veteran's death, service connection was in 
effect for optic atrophy, bilateral, absolute with amaurosis 
with a 100 percent evaluation, fracture, right frontal bone, 
with PO cranial plasty with tantalum plate three and one half 
by five cm with a 50 percent evaluation, diabetes insipidus 
due to pituitary gland injury, with urinary frequency with a 
40 percent evaluation, anxiety reaction with dizzy spells 
with a 10 percent evaluation, scars, right eye brow and mid 
forehead with a 0 percent evaluation and he was in receipt of 
a total evaluation for 10 continuous years immediately 
preceding his death.  He was also entitled to some special 
monthly compensation.

VA administrative records reveal that the veteran received 
treatment for an abdominal aneurism and hypotension in 1981.  
He was also treated for unstable angina in 1986.

VA treatment records from October 1994 to November 1999 
showed that the veteran was treated for angina, coronary 
artery disease with atrial fibrillation, hyperlipidemia, and 
status post head trauma from WWII with diabetes insipidus and 
blindness.  The veteran's recorded history indicates that he 
had a pacemaker inserted in 1986, for bradycardia/syncope.  
In September 1998, the veteran called his physician to 
inquire about his heart because his heart doctor told him 
that he had an irregular heart beat.  A September 1999 report 
showed that the veteran's heart was normal with no murmurs, 
rub or gallops.  

Private medical records from Indian River Memorial Hospital 
of December 1999 showed that the veteran was treated for 
lower back pain.  The impression was lower back pain, 
probably secondary to compression fractures, possibly 
secondary to osteoporosis from Prednisone use; history of 
adrenal insufficiency and clawing of the toes and cavus foot 
possibly secondary to his old head injury.  The veteran's 
cardiac exam revealed an irregular rate and rhythm without 
murmur, rub or gallop.

Private medical records from Healthsouth Treasure Coast 
Rehabilitation Hospital of December 1999 showed that the 
veteran was admitted for rehabilitation secondary to back 
pain.  The impression was compression fractures, 
hypertension, well controlled on Norvasc, diabetes insipidus, 
reported history of adrenal insufficiency, history of 
hyperglycemia during admission and hypercalcemia, probably 
secondary to persistent hyperparathyroidism.  The veteran's 
cardiac exam revealed a regular rate and rhythm without 
gallops, murmurs or rubs.

Private emergency room medical records of January 2000 showed 
that the veteran was found orally intubated, pale with fixed 
and dilated pupils.  Electrocardiogram revealed an acute 
myocardial infarction.  The veteran went into ventricular 
fibrillation and was shocked.  He went into electromechanical 
dissociation, was given epinephrine and chest compressions 
were continued.  The veteran was bicarb without any results. 
The diagnoses were cardiogenic shock and cardiac arrest.  The 
veteran expired.

Review of the record in this case fails to show any 
relationship between the cause of the veteran's death in 
January 2000 and his service.  Further, there is no evidence 
of any disability that was a cause of the veteran's death in 
service or within one year of service.  The competent 
evidence of record shows that the veteran was not treated for 
the disabilities that caused or contributed to his death 
until at least the 1980s.  Furthermore, the veteran's cardiac 
examinations revealed regular rate and rhythm without 
gallops, murmurs or rubs.

Pursuant to Gabrielson v. Brown, 7 Vet. App. 36 (1994), the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
In doing so, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for the veteran's cause of death.  The first 
evidence of the disability that caused the veteran's death 
was many years after service.  Thus, the myocardial 
infarction is not shown to be related to service in any way.  
As such, the Board finds that the evidence preponderates 
against the appellant's claim for service connection for the 
cause of the veteran's death.

The Board has reviewed the appellant's claim that the 
veteran's heart was made weaker by years of suffering.  While 
there is no doubt that the veteran had significant 
disabilities as a result of service, the competent evidence 
does not show that those disorders were in any way implicated 
in the pathology that caused his death.  The appellant does 
not have medical training to establish the relationship, and 
nothing in the clinical file supports her contentions.  
Rather, the overwhelming evidence shows that non-service 
connected cardiac pathology was the cause of death.  There is 
no competent evidence to show that the disease that caused 
death is related to service or any service connected 
disability.  As such, there is no basis to allow the claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



